DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This office action is in response to the application filed on 12/12/2019. 

Drawings
The drawings submitted on acknowledged and accepted by the Examiner.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on have been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claim(s) 1-2, 5-7, 9, 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAUR et al. [US 20190004577 A1] in view of KELLY [US 20160261183 A1].
1. LAUR et al.	[US 20190004577 A1] discloses [Fig. 3],
An apparatus comprising:  an amplifier (310a) including an input terminal and an output terminal, the input terminal configured to be coupled to an output terminal of a power converter, the output terminal configured to provide a control signal (as output of 310a) representative of a duty cycle associated with the power converter; a compensator (310b) including an input terminal and an output terminal, the input terminal of the compensator coupled to the output terminal of the amplifier and configured to receive the control signal, the compensator configured to generate a first signal (388) of the power converter;
a comparator (313) including a first input terminal, a second input terminal, and an output terminal, the first input terminal of the comparator coupled to the output terminal of the amplifier and configured to receive the control signal, and the second input terminal of the comparator configured to be coupled to the output terminal of the power converter (via 370), the comparator configured to generate a second signal (as e.g. an output signal of 313) of the 
LAUR et al. fails to disclose, the compensator configured to generate the first signal for a fixed frequency mode of the power converter; and the comparator configured to generate the second signal for a constant-on-time mode of the power converter 

KELLY [US 20160261183 A1] teaches, the compensator (via digital control path 24) configured to generate the first signal for a fixed frequency mode of the power converter (see para. 0029); and the comparator configured to generate the second signal for a constant-on-time mode of the power converter (see paras. 0010, 0012, 0032).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of LAUR to include the control arrangement and comparator operation of KELLY, because it provides for increased transition efficiency between modes of operation in response to a load state.
2.    LAUR et al. [US 20190004577 A1] discloses [Fig. 3], The apparatus of claim 1, wherein the switch network includes a first output terminal (as provided to e.g. S of 394) and a second output terminal (as provided to e.g. R of 394), wherein the first output terminal of the switch network is configured to be coupled to a first input terminal of the pulse width modulated signal generator, and wherein the second output terminal of the switch network is configured to be coupled to a second input terminal of the pulse width modulated signal generator.
5. LAUR et al. fails to disclose, The apparatus of claim 1, wherein the first signal is a fixed frequency control signal, and wherein the second signal is a constant-on-time trigger signal.
KELLY [US 20160261183 A1], teaches, wherein the first signal is a fixed frequency control signal, and wherein the second signal is a constant-on-time trigger signal. (see paras. 0010, 0012, 0032)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of LAUR to include the control arrangement and comparator operation of KELLY, because it provides for increased transition efficiency between modes of operation in response to a load state.
6.    LAUR et al. [US 20190004577 A1] discloses [Fig. 3], The apparatus of claim 1, wherein the switch network includes a select terminal (as terminals of 314) configured to be 
7.    LAUR et al. [US 20190004577 A1] discloses [Fig. 3], An apparatus comprising:
a comparator (313) configured to, based on a control voltage signal (as an input control signal) satisfying a threshold voltage level of an output voltage signal (as indirectly via FB), provide a first trigger signal (as resulting signal provided to 394) to initiate a first pulse width modulated signal (as e.g. signal of S) for a power converter;
an oscillator (362) configured to provide a second trigger signal (as output of 362) to initiate a second pulse width modulated signal (as e.g. signal of R) in a fixed frequency mode for the power converter; and
a selector (314) configured to receive a select signal, the selector configured to:
output the first trigger signal to a pulse width modulated signal generator (394) to initiate the first pulse width modulated signal based on a first state (e.g. 1) of the select signal; and
output the second trigger signal to the pulse width modulated signal generator to initiate the second pulse width modulated signal based on a second state (e.g. 0) of the select signal.
LAUR et al. fails to disclose, a constant-on-time mode 

KELLY [US 20160261183 A1], a constant-on-time mode (see paras. 0010, 0012, 0032).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of LAUR to include the control arrangement and comparator operation of KELLY, because it provides for increased transition efficiency between modes of operation in response to a load state.
9.    LAUR et al. [US 20190004577 A1] discloses [Fig. 3], The apparatus of claim 7, further including an amplifying network (as 370) to provide the control voltage signal to the comparator.
12.    LAUR et al. [US 20190004577 A1] discloses [Fig. 3], The apparatus of claim 7, wherein the control voltage signal satisfies the threshold voltage level of the output voltage signal when the control voltage signal is greater than the output voltage signal (via operation of 313).

14.    LAUR et al. [US 20190004577 A1] discloses [Fig. 3], The apparatus of claim 7, wherein the second state is different than the first state.
15.    LAUR et al. [US 20190004577 A1] discloses [Fig. 3], A system comprising:
a power stage including an input terminal;
a pulse width modulated signal generator (306) including a first input terminal, a second input terminal, and an output terminal coupled to the input terminal of the power stage; and
a pulse width modulated signal controller (394) including an input terminal coupled to a select controller (340) to receive a select signal (via 314), a first output terminal coupled to the first input terminal of the pulse width modulated signal generator, and a second output terminal coupled to the second input terminal of the pulse width modulated signal generator, the pulse width modulated signal controller configured to:
output a first trigger signal (as output of 313a) to the pulse width modulated signal
generator via the first output terminal, the first trigger signal to initiate first pulse width modulated signal for the power stage based on a first state (as e.g. 0) of the select signal; and
output a second trigger signal (as 313b) to the pulse width modulated signal generator via the second output terminal, the second trigger signal to initiate a second pulse width modulated signal for the power stage based on a second state (e.g. 1) of the select signal.
LAUR et al. fails to disclose, the first trigger signal to initiate first pulse width modulated signal in a constant-on-time mode; and the second trigger signal to initiate the second pulse width modulated signal in a fixed frequency mode.

KELLY [US 20160261183 A1], to initiate first pulse width modulated signal in a constant-on-time mode; and to initiate the second pulse width modulated signal in a fixed frequency mode. (see paras. 0010, 0012, 0032).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of LAUR to include the control arrangement and comparator operation of KELLY, because it provides for increased transition efficiency between modes of operation in response to a load state.

KELLY [US 20160261183 A1], wherein the pulse width modulated signal controller is to: output a first control signal (of control path) to the pulse width modulated signal generator via the first output terminal, the first control signal to adjust a width of the first pulse width modulated signal in the constant-on-time mode for the power stage based on the first state of the select signal; and output a second control signal (of control path) to the pulse width modulated signal generator via the second output terminal, the second control signal to adjust a width of the second pulse width modulated signal in the fixed frequency mode for the power stage based on the second state of the select signal. (see paras. 0010, 0012, 0032).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of LAUR to include the control arrangement and comparator operation of KELLY, because it provides for increased transition efficiency between modes of operation in response to a load state.
17.    LAUR et al. [US 20190004577 A1] discloses [Fig. 3], The system of claim 15, wherein the second state is different than the first state.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAUR et al. [US 20190004577 A1] further in view of  KELLY [US 20160261183 A1], Fan [US 20150102794 A1].
10.    LAUR fails to disclose, The apparatus of claim 9, wherein the amplifying network includes a differential difference amplifier. 
Fan [US 20150102794 A1] teaches [Fig. 3], wherein the amplifying network (as feedback path circuitry) includes a differential difference amplifier. (304 306). (see paras. 0020, 0033)
.

Claim(s) 11, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAUR et al. [US 20190004577 A1] in further view of KELLY [US 20160261183 A1], Groom et al. [US 20130049715 A1].
11.    LAUR fails to disclose, The apparatus of claim 7, wherein the output voltage signal is generated using at least one of a ramp generator, a direct inductor current sensor, an indirect inductor current sensor, or an emulated inductor current sensor.
Groom et al. [US 20130049715 A1] teaches [Fig. 1], wherein the output voltage signal is generated using at least one of a ramp generator, a direct inductor current sensor, an indirect inductor current sensor, or an emulated inductor current sensor. (see para. 0027)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of LAUR to include the arrangement of Groom, because it provides a more efficient response to changes in load demand.

18.    LAUR et al. fails to disclose, The system of claim 15, further including a voltage divider coupled between an output terminal of the power stage and a second input terminal of the pulse width modulated signal controller .
Groom et al. [US 20130049715 A1] teaches [Fig. 1], including a voltage divider coupled between an output terminal of the power stage and a second input terminal of the pulse width modulated signal controller. (see para.0020)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of LAUR to include the arrangement  of Groom, because it provides a more efficient response to changes in load demand.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAUR et al. [US 20190004577 A1] in further view of KELLY [US 20160261183 A1], Williams [US 20110221421 A1].
19.    LAUR et al. fails to disclose, The system of claim 15, wherein the pulse width modulated signal generator is an analog, ramp-based pulse width modulated signal generator.
Williams [US 20110221421 A1] teaches, wherein the pulse width modulated signal generator is an analog, ramp-based pulse width modulated signal generator. (see para. 0212)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of LAUR to include the arrangement of Williams, because it provides improved switching response speed for providing power to a load .

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAUR et al. [US 20190004577 A1] in further view of KELLY [US 20160261183 A1], Zhou et al. [US 20190204366 A1].
20.    LAUR et al. fails to disclose, The system of claim 15, wherein the pulse width modulated signal generator is a delay pulsed width modulated signal generator.
Zhou et al. [US 20190204366 A1] teaches, wherein the pulse width modulated signal generator is a delay pulsed width modulated signal generator. (see claims 10, 19)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the circuit arrangement of LAUR to include the arrangement of Williams, because it provides increased switching efficiency to changes in load demand.


Conclusion
Allowable Subject Matter
Claim(s) 3-4, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Examiner's Note(s)
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. 

In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied upon in order to ensure proper interpretation of the newly added limitations and to verify/ascertain the metes and bounds of the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY E. LEE III whose telephone number is (571)270-1525.  The examiner can normally be reached on 7:30a-5:00p (M-TH) (cst).

If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HENRY E LEE III/              Examiner, Art Unit 2838